DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 40-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites limitations "a flexible bag", “a one-way output nozzle”, “a substantially impermeable receptacle”, “a one-way fluid intake valve”. However, the claim subsequently refers to these limitations as “the bag”, “the nozzle”, “the receptacle”, and “the fluid intake valve” which does not conform to their initial recitations earlier in the claims. The claim continues referring to these limitations throughout the claim and other dependent claims. Therefore, there is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 40, 42, 43, 45-47, 49, 52-56, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kautex (GB 2253387).
Regarding claim 40, Kautex discloses a dispenser for containing and dispensing substances such as fluids, viscous substances and/or adherent substances, the dispenser comprising: 
a flexible bag (item 110, figure 5) adapted to contain a substance to be discharged, 
a one-way output nozzle (item 140, figure 5) that is in sealed communication with the interior of the bag and is adapted for discharging the contents of the bag; 
a substantially impermeable receptacle (item 112, figure 5), the bag being arranged within the receptacle and the receptacle being sealed with fluid being trapped between the exterior of the bag and the receptacle, the nozzle being arranged on a surface of the receptacle; 
a one-way fluid intake valve (item 136, figure 5) arranged on the receptacle for intaking fluid into the receptacle and around the exterior of the bag, and; 

wherein the receptacle comprises a cap (item 114, figure 5) and a main body (item 112, figure 4) and wherein the cap is at least partially removable from the main body of the receptacle, and 
wherein the nozzle and the fluid-intake valve are disposed on the cap (figure 5), 
wherein the dispenser comprises a fluid travel pathway (items 148, 150, 152, 156, figure 5) to permit transfer of fluid into and/or throughout the receptacle, 
wherein the fluid travel pathway permits transfer of fluid from outside the dispenser through the fluid-intake valve, into the receptacle and around the exterior of the bag (figure 5), 
wherein the fluid travel pathway comprises a fluid transfer means (the pathways and the vent valve 136 act to maintain a fluid pressure around the bag 110 and permit fluid in and out of the receptacle) between the fluid-intake valve and the main body of the receptacle, and 
wherein the fluid transfer means permits transfer of fluid from the fluid-intake valve to at least one aperture on the receptacle when the cap is arranged on the main body (figure 5), and 
wherein the fluid travel pathway comprises an inner-receptacle fluid travel means located on the inside of the receptacle (travel pathway is a space between the receptacle and the inner bag 110 through apertures 156 and grooves 148 and 150, figure 5), 

the inner-receptacle fluid travel means comprising at least one groove, channel and/or tube (148 is a groove, 152 is a channel passage, figure 5), and 
wherein the inner-receptacle fluid travel means extends from the aperture of the receptacle along the main body of the receptacle (figure 5). 
Regarding claims 42, 43, and 45, Kautex discloses that the means for preventing the bag from blocking the nozzle comprises a portion of the bag being rigid and/or rigidified (support body 124 is part of the bag that is rigid that makes the upper portion of the bag rigid and prevents it from blocking the nozzle, figure 5) and the rigid portion of the bag is proximal to the nozzle (figure 5).
Regarding claim 46, Kautex discloses that the bag is adapted to form a seal with the cap and/or the main body such that the interior of the bag is in communication with the nozzle and the exterior of the bag is in fluid communication with the fluid-intake valve (figure 5).
Regarding claim 47, Kautex discloses that a part of the bag is disposed between the cap and the main body (figure 5).
Regarding claim 49, Kautex discloses that the receptacle is formed from flexible, resilient material and is thereby compressible such that the receptacle can be squeezed by a user thereby temporarily reducing the volume of the receptacle (figure 5, page 19).

Regarding claim 53, Kautex discloses that the fluid-intake valve is in sealed fluid-communication with the space when the cap is arranged on the main body of the receptacle (figure 5).
Regarding claim 54, Kautex discloses that the space is formed from a groove and/or a non-threaded portion of the cap (148 is a groove, 152 is a channel passage, figure 5).
Regarding claim 55, Kautex discloses that there are fluid-tight boundaries above and below the space when the cap is arranged on the receptacle and wherein a fluid-tight boundary of the space is defined by the cap pressing against the bag and/or the rim of the main body of the receptacle (cap is attached to the main body in an air-tight manner, page 10).
Regarding claim 56, Kautex discloses that the inner-receptacle fluid travel means extends along the receptacle towards the base of the receptacle (figure 5).
Regarding claim 58, Kautex discloses that the cap is screw-fitted on to the main body of the receptacle (figure 5).

Allowable Subject Matter
6.	Claims 41, 44, 48, 50, 51, 57, and 59 are objected to as being dependent upon a rejected base claim, but would be allowable (as long as 112(b) rejections are overcome 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to dispensers with flexible bags and a dispensing fluid surrounding the flexible bags: US PG PUB 2012/0111894, US PN 8,464,908, US PN 8,640,920, US PG PUB 2014/0166699, US PN 8,960,502, and US PG PUB 2015/0210420.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754